[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Hale, Slip Opinion No. 2021-Ohio-772.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-772
                            IN RE APPLICATION OF HALE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as In re Application of Hale, Slip Opinion No. 2021-Ohio-772.]
Attorneys—Character and fitness—Application to register as a candidate for
        admission to the practice of law—Application disapproved and applicant
        forever barred from reapplying for the privilege of practicing law in Ohio.
    (No. 2020-1076—Submitted January 27, 2021—Decided March 17, 2021.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 724.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Alexander Shuman Hale, of Mayfield Heights, Ohio, is a
2018 graduate of the Barry University Dwayne O. Andreas School of Law. He
applied to register as a candidate for admission to the practice of law in Ohio in
December 2017 and subsequently submitted an application to take the February
2019 bar exam.
                             SUPREME COURT OF OHIO




       {¶ 2} Hale was interviewed by a two-member panel of the Cleveland
Metropolitan Bar Association’s admissions committee in May 2018, and the
committee issued a provisional report recommending that he be approved as to his
character, fitness, and moral qualifications. Citing concerns regarding Hale’s
multiple criminal convictions and an unpaid judgment, the Board of
Commissioners on Character and Fitness sua sponte exercised its authority to
investigate his application. See Gov.Bar R. I(12)(B)(2)(e).
       {¶ 3} In December 2018, Hale testified at a character-and-fitness hearing
before a three-member panel of the board and presented a brief and multiple
exhibits in support of his application. The evidence demonstrated Hale’s unsettling
history of erratic employment, problematic family and living arrangements, fiscal
irresponsibility, and his failure to fully disclose those facts in his law-school and
bar-exam applications. Believing that further investigation was necessary, the
panel informed the board that it could not recommend that Hale be approved to take
the February 2019 bar exam. The panel scheduled a second hearing.
       {¶ 4} Although Hale was informed that a second hearing would be
conducted by online videoconference in May 2020, he did not participate. At that
hearing, the admissions committee presented evidence demonstrating Hale’s
knowing misrepresentation of facts regarding his past conduct in his applications
for the Ohio and Florida bar exams and his applications for medical school and law
school. Based on that evidence, the board now recommends that we disapprove
Hale’s current application and prohibit him from reapplying for admission to the
Ohio bar.
       {¶ 5} For the reasons that follow, we adopt the board’s recommendation,
disapprove Hale’s pending application, and forever bar him from reapplying for the
privilege of practicing law in Ohio.




                                         2
                               January Term, 2021




                                      Facts
       {¶ 6} The board characterized Hale’s life before law school as “unsteady,”
noting that he had dropped out of high school and obtained a general-equivalency
diploma at age 18. Shortly thereafter, he enlisted in the United States Navy but
served for just 18 months before receiving an other-than-honorable discharge. He
then enrolled at Barry University, where he was placed on academic probation
during his freshman year. Hale left the university for financial reasons before
graduating but later completed his degree in 2012 at Cleveland State University,
graduating with honors.
       {¶ 7} From the time Hale left Barry University in 2007 until he started law
school at that same university in 2015, he worked for at least six different
employers, explored “musical endeavors” for about six months, and received
unemployment compensation for approximately 36 months.
       {¶ 8} From 2007 through 2014, Hale was charged with multiple offenses,
including operating a vehicle while under the influence of alcohol (“OVI”), driving
under a suspended license, several instances of speeding, menacing, and domestic
violence. He was convicted of the OVI and speeding offenses and two counts of
disorderly conduct, the latter relating to the menacing and domestic-violence
charges. Hale also completed a diversion program that led to the dismissal of a
2010 charge of driving under a suspended license. He was also investigated in 2010
for theft, drug possession and abuse, and the endangerment of his girlfriend’s two
young children.
       {¶ 9} Although Hale disclosed many of those events in his academic and
bar-exam applications, he knowingly misrepresented the facts almost every time
that he was instructed to explain the events. His most egregious misrepresentations
during the Ohio bar-admissions process related to his discharge from the Navy, his
domestic-violence charge, and two instances involving the termination of his
employment.




                                        3
                                  SUPREME COURT OF OHIO




                  Hale’s Other-Than-Honorable Discharge from the Navy
         {¶ 10} In his 2017 application to register as a candidate for admission to the
practice of law in Ohio, Hale disclosed that he had served in the Navy from January
2002 to September 2003 and that he had received an other-than-honorable
discharge “for failing a random toxicology screening.” When he was asked at his
first character-and-fitness hearing about his discharge, he testified, “I was
discharged from the military for smoking marijuana. I failed a random drug
screening.” However, the board obtained an official Navy report stating that Hale
was charged with the wrongful use and possession of controlled substances—
namely cocaine and amphetamine—while on duty and in violation of UCMJ,
Article 112(a), 10 U.S.C. 912a.
         {¶ 11} Hale misrepresented the nature of his discharge from the Navy on
another occasion prior to his application to register for the Ohio bar. In his January
2016 application to take the Florida bar exam, Hale disclosed his other-than-
honorable discharge. But when the Florida Board of Bar Examiners asked Hale to
further explain his discharge, he amended his application and stated that he had
made “efforts to be separated as an objector.” In December 2016, Hale amended
the application a second time and stated that he had purposefully ingested “an illicit
and illegal substance” in order to fail a scheduled urinalysis.1 And by signing the
amendments, he certified that his answers were complete.



1. Hale stated:

         As previously reported, I received an [other-than-honorable] discharge from the
         U.S. Navy for Misconduct in 2003. This was following my decision to leave the
         Navy for a conscientious objection. However, during that time, the country was
         at war and objectors were not granted timely discharges. They were instead
         sentenced to a type of purgatory of grunt labor for extended periods. * * * Not
         wanting to be subjected to this, I chose instead to take a course of action that I
         knew meant near immediate discharge. I ingested an illicit and illegal substance
         the day before a scheduled routine urinalysis. After failing the drug screening, I
         received * * * an other than honorable discharge.




                                                 4
                                January Term, 2021




       {¶ 12} Hale likewise failed to answer direct questions about the
circumstances, date, and type of his discharge from the military when he applied to
multiple law schools in 2015. In his application to Cleveland State University
Marshall College of Law, he falsely answered “No” to a question asking whether
he had ever received a discharge that was other than honorable from the military or
any other service. In each of those applications, he certified that his answers were
complete and accurate. And in a 2013 universal medical-school application, Hale
indicated that he had received an other-than-honorable discharge from the military,
explaining that “[t]he discharge was a direct result of my then untreated
alcoholism.”
                            Domestic-Violence Charges
       {¶ 13} In his application to register for the Ohio bar, Hale disclosed that he
had been charged with domestic violence in January 2008 following a domestic
dispute with his mother, who he claimed had thrown his guitar outside into the
snow. Hale stated that he had overreacted and overturned a coffee table, and that
when local police responded to a “noise complaint,” he punched a hole in the wall.
He reported that he pleaded guilty to an amended charge of disorderly conduct and
was sentenced to and successfully completed “probation [and] anger management”
and was ordered to pay restitution. During his admissions-committee interview,
Hale claimed that a neighbor had called the police and that there was “no physical
contact with another person.” And at his December 2018 character-and-fitness
hearing, he testified that he and his mother had argued about money that he owed
her, that he had overreacted, and that the police had responded to a noise complaint.
       {¶ 14} According to the police report of that incident, Hale’s mother told
the responding officer that she had allowed Hale to live with her temporarily to
“help him get cleaned up and off heroin,” but that she had recently informed him
that she wanted him to move out and had boxed up his belongings. When she told
him to move those boxes, he said, “Bitch I will fuck you up,” before overturning




                                         5
                                SUPREME COURT OF OHIO




furniture and punching a hole in the kitchen wall. She told the officer that as she
was calling the police, Hale clinched his fist and swung it at her. Although she
ducked the punch to avoid being hit in the head, the punch landed on her arm,
leaving a red mark and a bruise. Hale’s mother indicated that she wanted to
prosecute him for domestic violence and to seek a temporary protection order.
        {¶ 15} Hale did not disclose those adverse facts in his registration
application, his admissions interview, or in his testimony at his character-and-
fitness hearing. Nor did he disclose that he was sentenced to 14 days in jail (ten
days suspended, with four days of credit for time served) and ordered to pay a fine
of $250 and court costs for that offense.
        {¶ 16} Hale made similar misrepresentations about the same incident in his
law-school and Florida bar applications, stating instead that “[n]o physical violence
was involved” and that he was sentenced to “six months of probation and anger
management courses,”—while omitting the salient facts that he had punched a hole
in the wall, overturned furniture, physically and verbally abused his mother, and
was sentenced to and actually served some time in jail.
                           Termination of Hale’s Employment
        {¶ 17} In his application to register for the Ohio bar, Hale disclosed that he
was arrested and charged with OVI in 2007 and that he had agreed to enter into a
court-sponsored diversion program.2 Hale stated that rather than completing that
program, he moved to Bryan, Ohio, and began working as a laboratory technician
at Community Hospitals and Wellness Centers (“CHWC”). He reported that he left
that job in December 2008 because “[the] position was in a rural area and [he] had
trouble fitting in,” and he offered a similar explanation in his Florida bar application



2. A copy of Hale’s September 8, 2009 sentencing entry, which is contained in the report of the
National Conference of Bar Examiners, shows that he eventually entered a no-contest plea to a
single count of OVI and was sentenced to 180 days in jail with 177 days suspended and received 3
days of credit for participating in a driver-intervention program.




                                               6
                                January Term, 2021




and at his December 2018 character-and-fitness hearing.          But a copy of an
employment evaluation submitted at Hale’s May 2020 character-and-fitness
hearing stated that Hale had been terminated from that position in November 2008
for poor job performance and that he posed an unacceptable risk to patients.
       {¶ 18} In April 2009, Hale accepted a job as a medical technologist at the
Cleveland Clinic Foundation. But in June 2009, he was arrested at work on a bench
warrant relating to his failure to appear in his OVI case. Hale was terminated as a
result of the arrest. In his application to register for the Ohio bar, Hale disclosed
his employment at the Cleveland Clinic and his on-the-job arrest, but he attempted
to downplay the reason for his departure and claimed that it “was technically not a
termination.” And in his Florida bar application, Hale merely stated that he was
“[n]ot hired following the probationary period.”
       {¶ 19} Hale was also less than forthcoming about those events when he
applied to law school, reporting only that he had been arrested and agreed to enter
into a diversion program—which he also claimed to have successfully completed
without further detail. He falsely reported that he left his job at CHWC because his
“[c]ontract ended” and he entirely failed to disclose his Cleveland Clinic
employment (along with his on-the-job arrest and resulting termination) on multiple
law-school applications. Yet he falsely certified on those applications that his
answers were complete and accurate. It was not until his December 2018 character-
and-fitness hearing that Hale finally admitted that the Cleveland Clinic had fired
him—telling him to leave and not to return—as a result of his arrest.
                            Board’s Recommendation
       {¶ 20} In addition to the facts described above, the board considered Hale’s
failure to disclose a single incident of academic probation in his law-school and
Florida bar applications (although he did disclose the incident in his application to
register for the Ohio bar), allegations of child endangering and tolerating drug use
in the presence of children that occurred more than ten years ago (that do not appear




                                         7
                              SUPREME COURT OF OHIO




to have resulted in any criminal charges against Hale), and his failure to take any
action to resolve a nearly $12,000 default judgment entered against him in 2011.
        {¶ 21} In light of Hale’s untruthfulness regarding his current application to
register for the Ohio bar and his Florida bar application—including his false
testimony at his December 2018 Ohio character-and-fitness hearing—and his
multiple misstatements in his medical-school and law-school applications, the
board recommends that we disapprove Hale’s pending application and forever bar
him from reapplying for the privilege of practicing law in Ohio.
                                      Disposition
        {¶ 22} An applicant for admission to the Ohio bar bears the burden of
proving “by clear and convincing evidence that the applicant possesses the requisite
character, fitness, and moral qualifications for admission to the practice of law.”
Gov.Bar R. I(13)(D)(1). An applicant may be approved for admission if the
applicant satisfies the essential eligibility requirements for the practice of law as
defined by the board and demonstrates that “the applicant’s record of conduct
justifies the trust of clients, adversaries, courts, and others * * *.” Gov.Bar R.
I(13)(D)(3).   “A record manifesting a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may constitute a basis for
disapproval,” id., as may an applicant’s failure to cooperate in proceedings before
the board, Gov.Bar R. I(14)(C)(6). In assigning weight and significance to an
applicant’s prior conduct and the applicant’s present character, fitness, and moral
qualifications, the rules direct us to consider a number of factors, including the age
of the applicant at the time of the conduct, the recency of the conduct, the reliability
of the information concerning the conduct, the seriousness of the conduct, the
cumulative effect of the conduct, evidence of rehabilitation, the candor of the
applicant in the admissions process, and the materiality of any omissions or
misrepresentations. See Gov.Bar R. I(13)(D)(4)(a), (b), (c), (d), (f), (g), (i), and (j).




                                           8
                                 January Term, 2021




       {¶ 23} In this case, Hale has exhibited a pattern of misconduct and run-ins
with the law that started when he was a young adult that might now be characterized
as youthful indiscretions had they been properly disclosed. But instead of owning
up to his mistakes and showing that he has learned from them, he has engaged in a
pattern of dishonest conduct for more than five years in an attempt to conceal them.
He lied about his conduct on multiple law-school applications, on his universal
medical-school application, and on his applications to take the Ohio and Florida bar
exams. He also lied about his past conduct at least three times in sworn testimony
at his December 2018 character-and-fitness hearing before an arm of this court.
       {¶ 24} At that hearing, Hale offered no legitimate explanation for his
numerous false statements and omissions. He claimed that there was “so much” on
his record that he had “overlooked a few items,” that he was “not trying to deceive”
anyone, and that he “disclose[d] all the really, really pertinent stuff.” He also
suggested that he had not been required to report the nature of his military discharge
and that he believed that he had been unjustly terminated by the Cleveland Clinic
because he was permitted to collect unemployment benefits. He attempted to
support his argument that he had established his present character and fitness,
stating, “I’ve been successful in every endeavor over the past eight years.
Everything I put my mind to—in fact—I would argue that could not happen if I had
not been rehabilitated.”      His ongoing pattern of deception and evasiveness,
however, is the very antithesis of the honesty and trustworthiness that we require
of aspiring lawyers and it pervaded his law-school applications and every level of
his bar-admission attempts.
       {¶ 25} In In re Application of Cvammen, 102 Ohio St. 3d 13, 2004-Ohio-
1584, 806 N.E.2d 498, ¶ 21, we determined that an applicant’s false and incomplete
answers in his bar application and in his admissions-committee interview, and his
continued attempts to avoid the truth in his testimony before the board, confirmed
that the applicant lacked integrity. Notably, the applicant’s false and incomplete




                                          9
                            SUPREME COURT OF OHIO




statements all related to a single incident in which his employment was terminated
for accepting a $5,000 payment from one of his employer’s tenants for helping to
negotiate a lease assignment. Id. at ¶ 5. We concluded, “Where, as here, these
ethical infractions so permeate the admissions process that the applicant’s honesty
and integrity are shown to be intrinsically suspect, our disposition must be to
permanently deny his application to register as a candidate for admission to the
Ohio Bar.” Id. at ¶ 22. See also In re Application of Aboyade, 103 Ohio St. 3d 318,
2004-Ohio-4773, 815 N.E.2d 383 (permanently denying admission to an applicant
who had failed to provide complete and accurate information about her past, sent
falsified law-school transcripts to potential employers, and submitted a false
affidavit and testimony during an attorney-discipline investigation in South
Carolina, and was ultimately disbarred in that state for her misconduct).
       {¶ 26} Based on the facts described above, we agree with the board’s
finding that Hale has failed to carry his burden of proving by clear and convincing
evidence that he currently possesses the requisite character, fitness, and moral
qualifications to practice law in Ohio and that he should be forever barred from
reapplying for admission to the Ohio bar.
       {¶ 27} Accordingly, Alexander Shuman Hale’s pending application is
disapproved and he is forever barred from reapplying for the privilege of practicing
law in Ohio.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Alexander Shuman Hale, pro se.
       Lester S. Potash, for the Cleveland Metropolitan Bar Association.
                               _________________




                                        10